Exhibit 10.10h

THIRD AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 23, 2014 (the “Amendment Effective Date”),
is by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”),
the Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01 New Definition. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“2014 Indenture” means the indenture to be executed by Borrower on or about
September 30, 2014, pursuant to which the Borrower may issue to certain initial
purchasers for resale, securities which provide for the conversion of
Indebtedness into Equity Interests of the Borrower, cash or a combination
thereof.

“2014 Indenture Documents” means, collectively, the 2014 Indenture, the 2014
Notes and any document or agreement pertaining to any rights of any holders of
the 2014 Notes.

“2014 Notes” means the notes issued on or about September 30, 2014 under the
2014 Indenture.

 

-1-



--------------------------------------------------------------------------------

“Permitted Bond Hedge” shall mean any Swap Contract (including, but not limited
to, any bond hedge, warrant or capped call transaction) entered into in
connection and concurrently with the offering of the Permitted Convertible
Indebtedness under the 2014 Indenture Documents that Borrower may elect to
settle (after payment of any premium or prepayment amount) by the payment of
cash, delivery of Equity Interests of the Borrower, or any combination thereof.

Section 1.02 Amendments to Section 1.01. The definition of “Permitted
Convertible Indebtedness” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Permitted Convertible Indebtedness” means (1) the Indebtedness of Borrower
evidenced by the Notes issued under the 2013 Indenture so long as (i) the
scheduled maturity date of such Indebtedness is not earlier than November 1,
2018, (ii) the aggregate outstanding Indebtedness of the Notes does not exceed
$345,000,000, (iii) such indebtedness is not subject to any scheduled principal
amortization, scheduled redemption, sinking fund or similar payment except as
set forth in Section 7.06(g); and (iv) the Indenture Documents do not include
any financial covenant and (2) the Indebtedness of Borrower evidenced by the
2014 Notes issued under the 2014 Indenture, so long as (i) the scheduled
maturity date of such Indebtedness is not earlier than November 1, 2019,
(ii) the aggregate outstanding Indebtedness of the 2014 Notes does not exceed
$1,000,000,000, (iii) such indebtedness is not subject to any scheduled
principal amortization, scheduled redemption, sinking fund or similar payment
except as set forth in Section 7.06(g); (iv) the 2014 Indenture or other 2014
Indenture Documents do not include any financial covenant, and (v) the 2014
Indenture Documents are consistent in all material respects with the
“Description of Notes” provided by Borrower to Administrative Agent on or about
September 23, 2014.

Section 1.03 Amendments to Section 7.02(h). Section 7.02(h) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(h) obligations in connection with the purchase, early unwind or settlement of
any Permitted Bond Hedge;

Section 1.04 Amendment to Section 7.06. Section 7.06(h) is hereby added to the
Credit Agreement to read as follows:

(h) the Borrower may make Restricted Payments in connection with any Permitted
Bond Hedge.

 

-2-



--------------------------------------------------------------------------------

Section 1.05 Amendment to Section 7.17. Section 7.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

7.17 Prepayment of Notes.

Voluntarily prepay, redeem, purchase, defease or otherwise voluntarily satisfy
in any manner (including by the exercise of any right of setoff) the obligations
owed (but, for avoidance of doubt, excluding regularly scheduled interest
payments due in the ordinary course) under (a) the Permitted Convertible
Indebtedness, or (b) the Solar Bonds Financings at any time prior to six months
after the passing of the Maturity Date, except in the event of a refinancing or
due to one or more of the following forced redemption events with respect to
Solar Bonds Financings: (i) cancellation of a bond purchase by a bondholder
under an applicable federal or state law or regulation, such as the Federal
Reserve Board’s Regulation E, (ii) a bondholder is determined to be an
ineligible purchaser (either by federal or state law or regulation or under the
terms of the Solar Bonds Issuance), (iii) a purchase by a bondholder is
determined to be ineligible or fraudulent (either by federal or state law or
regulation or under the terms of the Solar Bonds Issuance), or (iv) a specific
bond purchase is likely to result in material adverse legal, tax or regulatory
consequences to Borrower.

Section 1.06 Amendment to Section 8.01(e). Section 8.01(e) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the $10,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, in each case having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (excluding
events or conditions relating to repurchases, prepayments, defeasances or
redemptions or offers related thereto in accordance with the terms of a debt
instrument where such repurchases, prepayments, defeasances or redemptions or
offers related thereto would be permitted under Section 7.06); (ii) there occurs
under any Swap Contract other than a Permitted Bond Hedge an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount or (iii) a Solar Bonds
Default Prohibited Result occurs; or

 

-3-



--------------------------------------------------------------------------------

ARTICLE II.

CONDITIONS TO EFFECTIVENESS

Section 2.01 Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a) Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b) No Default or Event of Default shall exist.

(c) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02 Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

-4-



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e) After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03 Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04 Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05 Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07 Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08 Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

 

-5-



--------------------------------------------------------------------------------

Section 3.09 No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

BORROWER:  

SOLARCITY CORPORATION,

a Delaware corporation

 

        By:  

/s/ Brad Buss

    Name:   Brad Buss     Title:   Chief Financial Officer   ADMINISTRATIVE
AGENT:   BANK OF AMERICA, N.A.,    

in its capacity as Administrative Agent

 

    By:  

/s/ Dora Brown

    Name:   Dora Brown     Title:   Vice President   LENDERS:   BANK OF AMERICA,
N.A.,    

in its capacity as Lender, L/C Issuer and Swingline Lender

 

    By:  

/s/ Thomas R. Sullivan

    Name:   Thomas R. Sullivan     Title:   Senior Vice President    

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

    By:  

/s/ Mikhail Faybusovich

    Name:   Mikhail Faybusovich     Title:   Authorized Signatory     By:  

 

/s/ Samuel Miller

    Name:   Samuel Miller     Title:   Authorized Signatory    

 

SILICON VALLEY BANK,
as a Lender

 

    By:  

/s/ Mona Maitra

    Name:   Mona Maitra     Title:   Vice President  

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)



--------------------------------------------------------------------------------

  BRIDGE BANK, NATIONAL ASSOCIATION
as a Lender     

 

By:

 

/s/ Randall Lee

     Name:   Randall Lee      Title:   AVP – Relationship Manager     

 

ONEWEST BANK N.A.,
as a Lender

    

 

By:

 

/s/ Michael MacDonald

     Name:   Michael MacDonald      Title:   Executive Vice President     

 

AMERICAN SAVINGS BANK, F.S.B.,
a federal savings bank, as a Lender

    

 

By:

 

/s/ Kyle J. Shelly

     Name:   Kyle J. Shelly      Title:   Vice President   

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)



--------------------------------------------------------------------------------

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

Dated as of: September 23, 2014

 

 

GUARANTORS:

 

    POPPY ACQUISITION LLC     By:   

 

/s/ Lyndon Rive

    Name:    Lyndon Rive     Title:    CEO    

 

ZEP SOLAR LLC

 

    By:   

/s/ Lyndon Rive

    Name:    Lyndon Rive     Title:    CEO  